SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) is entered into on July 27,
2018, by and between Phillip David Huber, a North Carolina resident, and C.E.
Hutchison & Company (/d/b/a The Hutchison Company), a North Carolina
corporation, collectively (“Huber”) and Global Bridge Capital, Inc., a Delaware
corporation, (“Global Bridge”). (Huber and Global Bridge are collectively
referred to as the “Parties”). This Agreement is effective upon full execution.

 

RECITALS

 

WHEREAS, on or about August 22, 2017, the Parties executed a Stock Purchase
Agreement, which was amended on June 4, 2018 (the “Transaction”);

 

        WHEREAS, concurrent with the execution of this Agreement, the Parties
mutually agree not to go forward with the Transaction;

 

        WHEREAS, neither Party contends the other has any liability with regard
to the Transaction or how it has proceeded to date; and

 

WHEREAS, the making of this Agreement shall not be deemed an admission of any
liability or wrongdoing whatsoever on the part of either Party.

 

NOW, THEREFORE, for and in consideration of the foregoing Recitals and the
mutual promises, representations, warranties, covenants, and agreements herein
contained, the receipt and legal sufficiency of which are hereby acknowledged,
the Parties hereto, intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.      Payment. Global Bridge shall pay to Huber fifteen thousand five hundred
and ninety dollars ($15,590.00) within ten (10) days of receipt by Global Bridge
of this Agreement signed by Huber. Such payment shall be made by wire transfer
of immediately available funds to the bank account of Huber as specific on
Exhibit A. The payment shall be deemed to include and settle all Claims in
connection with the Transaction. The Parties acknowledge that five hundred and
ninety dollars ($590) of the Payment is being provided as payment to Huber to
cover Securities Compliance Management’s August fees.

 

2.      FINRA Application. The Parties agree that once both Parties have signed
the Agreement, they will direct Securities Compliance Management to withdraw the
pending Continuing Membership Application filed with FINRA with regard to the
Transaction.

 

3.      Masters Agreement. The Parties acknowledge that the Registered
Representative Agreement entered between Huber and Kevin Masters automatically
terminates upon termination of the Transaction. Huber agrees to provide Masters
prompt notice of the termination of the Transaction and consequent termination
of the Registered Representative Agreement. 

 

4.      Release. The Parties, on behalf of themselves and their respective
parents, subsidiaries, franchisors, franchisees, and affiliated companies, and
each of their former and present agents, directors, officers, employees,
attorneys, and insurers, as well as their heirs and assigns hereby release and
forever discharge as applicable the other Party and their respective parents,
subsidiaries, franchisors, franchisees, and affiliated companies, and each of
their former and present agents, directors, officers, employees, attorneys, and
insurers, as well as their heirs and assigns (collectively “the Released
Parties”), from any and all claims of any nature whatsoever, whether known or
unknown, which include but are not limited to, any and all claims between the
Parties in regards to the Transaction that either Party has and may hereafter
have against the Released Parties because of any alleged acts or omissions
whatsoever from the beginning of time to the date of the execution of this
Agreement regarding the Transaction (the “Claims”).

 

5.      Confidentiality. The Confidentiality Agreement set forth in the
Transaction documents shall continue to apply according to its terms and shall
include this Agreement as among the documents and information the Parties agree
to keep confidential as set forth in Section 6.8 of the Stock Purchase
Agreement.

 

6.      Representations. The Parties represent and warrant that there has been
no assignment or transfer of any interest in the Claims that they may have
against the Released Parties, and the Parties agree to indemnify and hold the
other Party harmless from any liability, demands, damages, costs, expenses, and
attorney’s fees incurred by the Released Parties as a result of any asserted
interest in the Claims that either Party may now have or have had at any time
against the Released Parties if such interest is acquired by assignment,
transfer, or otherwise.

 

7.      No Claim Asserted. The Parties represent and warrant that they have not
filed or instituted any claim before any court, administrative agency,
arbitrator, or other tribunal against the Released Parties. The Parties further
covenant that they shall not institute or maintain any other claim against the
Released Parties arising from any facts occurring prior to the execution of this
Agreement.

 

8.      Governing Law. The Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of North Carolina,
without regard to conflicts of laws principles that would require the
application of any other law.

 

9.      Severability. The Parties agree that if any term, provision, covenant,
or condition of this Agreement is held by a court of competent jurisdiction or
an arbitrator to be invalid, void, or unenforceable, the remaining terms and
provisions of this Agreement shall remain in full force and effect, and shall in
no way be affected, impaired, or invalidated.

 

10.  Entire Agreement. The Parties agree that this Agreement contains the entire
Agreement of the Parties hereto, and supersedes all other Agreements and
understandings, whether written or oral, covering the subject matter hereof,
except to the extent provisions in the Transaction documents survive termination
of the Transaction. The Parties warrant that there are no representations,
agreements, arrangements, or understandings, oral or written, between them
relating to the subject matter contained in this Agreement which are not fully
expressed herein.

 

11.  Amendments/Modifications. The Parties agree that any amendments or
modifications to this Agreement shall be deemed null and void unless such
amendments and modifications are in writing and signed by the Parties.

 

12.  Counsel. The Parties have been provided the opportunity to consult with
counsel regarding the terms of this Agreement and the enforceability of it. Each
party signing below fully understands the Agreement and agrees to be bound by
it.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

 Global Bridge Capital, a Delaware corporation

 

 

 

/s/Goh Hock Seng ________

 

Name:_ Goh Hock Seng___________________

 

Title:_President__________________________

 

 

 

 

 

 

/s/Phillip D. Huber ________

By: Phillip David Huber

 

 

C.E. Hutchison & Company, a North Carolina corporation

 

 

 

By: /s/Phillip D. Huber ________

Phillip David Huber, President

 

 

Exhibit A Included Private Banking Information and Has Not Been Included Here.

 

